DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/07/2022 has been entered.

Response to Amendment
3.	The amendment(s), filed on 04/07/2022, have been entered and made of record. Claims 1-10 and 12-20 are pending. 
Response to Arguments
4.	Applicant's arguments filed on 04/07/2022 with respect to claims 1-10 and 12-20 have been considered but are moot in view of the new ground(s) of rejection.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 05/03/2022 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 12 recites the limitations "the first camera” and “the second camera" in lines 7-8, 12 and 14.  There is insufficient antecedent basis for these limitations in the claim.
9. 	Claims 13-20 depend from claim 12, thus they are rejected for the same reasons as stated above. 

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-2, 5, 8, 10, 12-13, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US-PGPUB 2018/0048825). 
 	Regarding claim 1, Wang discloses an electronic device (Image capturing apparatus 50; see fig. 5 and paragraph 0039) comprising: 
 	a first camera (Telephoto lens 52 including an optical lens and photosensitive element such as a CCD or CMOS sensor; see figs. 5, 1 and paragraphs 0039, 0022-0023, 0027); 
 	a second camera (Wide-angle lens 51 including an optical lens and a photosensitive element. The FOV size of wide-angle lens 51 is wider than that of the telephoto lens 52 for capturing a wider view image; see figs. 5, 1 and paragraphs 0039, 0022-0023, 0027); 
 	a motion sensor (Motion sensor 54; see fig. 5 and paragraphs 0039, 0041); 
 	a memory (Storage apparatus 56; see figs. 5, 1 and paragraphs 0039, 0044, 0024); and 
 	at least one processor (Processor 57; see figs. 5, 1 and paragraphs 0039, 0044, 0046, 0025) configured to: 
 	acquire motion information of the electronic device from the motion sensor according to executing an image acquisition mode (The motion sensor 54 detects displacements of the wide-angle lens 51 and the telephoto lens 52 as the image capturing apparatus 50 captures the images; see fig. 6 and paragraphs 0041-0042); 
 	determine an image stabilization scheme, based on at least one part of the motion information (The detected displacements are provided to the processor 57 for shake reduction; see fig. 6 and paragraph 0042); and 
 	perform a stabilization operation on at least one image captured using one of the first camera or the second camera, based on the determined image stabilization scheme (The processor 57 executes the shake reduction module 565 to capture an image with a reduced FOV respectively from the wide-view image and tele-view image captured by the wide-angle lens 51 and the telephoto lens 52 according to the displacements of the wide-angle lens 51 and the telephoto lens 52 detected by the motion sensor 54; see step S606; fig. 6 and paragraphs 0047-0048);  
 	wherein the image stabilization scheme comprises a first stabilization scheme for correcting shaking of the at least one image captured using the first camera based on a first margin region (Capturing a reduced FOV 74a from the tele-view image 74 and shifting the reduced FOV 74a according to the detected displacements to reduce shake. In order to reduce image shaking, an adjusting space for flexibly capturing the image is reserved in the tele-view image captured by the telephoto lens 52.  It means there is a reserved space in the margin of the tele-view image. For instance, if the motion sensor 54 detects an upward displacement, the shake reduction module 565 will move the reduce FOV 74a downward to capture images so to reduce the influence resulting from the upward displacements of the telephoto lens 52 and to prevent the image from the dramatic shaking; see figs. 7, 6 and paragraphs 0053, 0047-0048); and a second stabilization scheme for correcting shaking of the at least one image captured using the second camera based on a second margin region larger than the first margin region (Capturing a reduced FOV 72a from the wide-view image 72 and shifting the reduced FOV 72a according to the detected displacements to reduce shake. In order to reduce image shaking, an adjusting space for flexibly capturing the image is reserved in the wide-view image captured by the wide-angle lens 51.  It means there is a reserved space in the margin of the wide-view image. For instance, if the motion sensor 54 detects an upward displacement, the shake reduction module 565 will move the reduce FOV 72a downward to capture images so to reduce the influence resulting from the upward displacements of the wide-angle lens 51 and to prevent the image from the dramatic shaking. The margin border between items 72 and 72a is larger than the margin border between items 74 and 74b; see figs. 7, 6 and paragraphs 0053, 0047-0048); 
 	wherein the first margin region is obtained by subtracting a first cropped image from the at least one image (Providing a zoomed tele-view image 74b from the extracted reduced FOV 74a of the tele-view image 74; see figs. 7,6 and paragraphs 0053, 0047-0048), and
 	 wherein the second margin region is obtained by subtracting a second cropped image from the at least one image (Providing a zoomed wide-view image 72b from the extracted reduce FOV 72a of the wide-view image 72; see figs. 7, 6 and paragraphs 0053, 0047-0048).  

 	Regarding claim 2, Wang discloses everything claimed as applied above (see claim 1). In addition, Wang discloses the first camera (Telephoto lens 52; see fig. 5) has a first angle of view (The FOV sizes of the wide-angle lens 51 and the telephoto lens 52 are different; see figs. 5, 1 and paragraphs 0039, 0022-0023, 0027) and the second camera has a second angle of view wider than the first angle of view (The FOV size of wide-angle lens 51 is wider than that of the telephoto lens 52 for capturing a wider view image; see figs. 5, 1 and paragraphs 0039, 0022-0023, 0027). 

 	Regarding claim 5, Wang discloses everything claimed as applied above (see claim 1). In addition, Wang discloses the processor is further configured to determine a parameter (Shifting amount and direction parameters; see paragraphs 0047-0048, 0053) for stabilization path determination for correction of the at least one image, based on the motion information of the electronic device (If the motion sensor 54 detects an upward displacement, it represents that the images captured by the wide-angle lens 51 and the telephoto lens 52 also shift upward, and therefore the shake reduction module 565 will move the reduce FOV downward to capture images so to reduce the influence resulting from the upward displacements of the wide-angle lens 51 and the telephoto lens 52 and to prevent the image from the dramatic shaking. The range of reduced FOV changes along with the displacements of the wide-angle lens 51 and the telephoto lens 52 detected by the shake reduction module 565 and image shaking will be reduced by shifting the FOVs of the captured images; see figs. 5-6 and paragraphs 0047-0048, 0053). 

 	Regarding claim 8, Wang discloses everything claimed as applied above (see claim 1). In addition, Wang discloses detect motion of the electronic device in a state in which one of the first image stabilization scheme or the second image stabilization scheme is selected (Processor 57 executes the image capturing module 562 to control the motion sensor 54 to detect displacements of the wide-angle lens 51 and the telephoto lens 52 when capturing a wide-view image and a tele-view image; see fig. 6 and paragraph 0046); and change the selected image stabilization scheme to another image stabilization scheme if the detected motion satisfies a stabilization scheme change condition (The range of reduced FOV changes along with the displacements of the wide-angle lens 51 and the telephoto lens 52 detected by the shake reduction module 565 and image shaking will be reduced by shifting the FOVs of the captured images; see figs. 7, 6 and paragraphs 0047-0048. 0053). 

 	Regarding claim 10, Wang discloses an electronic device (Image capturing apparatus 50; see fig. 5 and paragraph 0039) comprising: 
 	a first camera having a first angle of view (Telephoto lens 52 including an optical lens and photosensitive element such as a CCD or CMOS sensor. The FOV sizes of the wide-angle lens 51 and the telephoto lens 52 are different; see figs. 5, 1 and paragraphs 0039, 0022-0023, 0027); 
 	a second camera having a second angle of view wider than the first angle of view (Wide-angle lens 51 including an optical lens and a photosensitive element. The FOV size of wide-angle lens 51 is wider than that of the telephoto lens 52 for capturing a wider view image; see figs. 5, 1 and paragraphs 0039, 0022-0023, 0027), 
 	a display (Operating apparatus 53 includes a touch screen; see fig. 5 and paragraph 0040); 
 	a memory (Storage apparatus 56; see figs. 5, 1 and paragraphs 0039, 0044, 0024); and 
 	at least one processor (Processor 57; see figs. 5, 1 and paragraphs 0039, 0044, 0046, 0025) configured to: 
 	output a user interface (Touch panel/screen; see paragraph 040) to select one of a first stabilization scheme or a second stabilization scheme according to executing an image acquisition mode (The operating apparatus 53 receives the user's adjusting operations. The processor 57 executes the image capturing module 562 to control the wide-angle lens 51 and the telephoto lens 52 to respectively capture a wide-view image and a tele-view image according to a zoom scale in a capturing setting; see fig. 6 and paragraphs 0040, 0046, 0027, 0039); 
 	select one of the first stabilization scheme or the second stabilization scheme based on an input to the user interface (executing capturing module 562 according to the selected capturing setting; see fig. 6 and paragraphs 0040, 0046, 0027, 0039); 
 	in response to selection of the first stabilization scheme: 
 	acquire a first image corresponding to the first angle of view through the first camera (Capture tele-view image 74; see figs. 7, 6 and paragraphs 0053, 0046), and perform stabilization operation on the first image based on a first correction region included in the first image (Capturing a reduced FOV 74a from the tele-view image 74 and shifting the reduced FOV 74a according to the detected displacements to reduce shake. In order to reduce image shaking, an adjusting space for flexibly capturing the image is reserved in the tele-view image captured by the telephoto lens 52.  It means there is a reserved space in the margin of the tele-view image. For instance, if the motion sensor 54 detects an upward displacement, the shake reduction module 565 will move the reduce FOV 74a downward to capture images so to reduce the influence resulting from the upward displacements of the telephoto lens 52 and to prevent the image from the dramatic shaking; see figs. 7, 6 and paragraphs 0053, 0047-0048); and 
 	in response to selection of the second stabilization scheme: 
 	acquire a second image corresponding to the second angle of view through the second camera (Capture wide-view image 72; see figs. 7, 6 and paragraphs 0053, 0046), and perform the stabilization operation on the second image based on a second correction region included in the second image and larger than the first correction region (Capturing a reduced FOV 72a from the wide-view image 72 and shifting the reduced FOV 72a according to the detected displacements to reduce shake. In order to reduce image shaking, an adjusting space for flexibly capturing the image is reserved in the wide-view image captured by the wide-angle lens 51.  It means there is a reserved space in the margin of the wide-view image. For instance, if the motion sensor 54 detects an upward displacement, the shake reduction module 565 will move the reduce FOV 72a downward to capture images so to reduce the influence resulting from the upward displacements of the wide-angle lens 51 and to prevent the image from the dramatic shaking. The margin border between items 72 and 72a is larger than the margin border between items 74 and 74b; see figs. 7, 6 and paragraphs 0053, 0047-0048).

 	Regarding claim 12, Wang discloses a method (see fig. 6) for operating an electronic device (Image capturing apparatus 50; see fig. 5 and paragraph 0039), the method comprising: 
 	acquiring motion information of the electronic device according to executing an image acquisition mode (The motion sensor 54 detects displacements of the wide-angle lens 51 and the telephoto lens 52 as the image capturing apparatus 50 captures the images; see fig. 6 and paragraphs 0041-0042); 
 	determining an image stabilization scheme based on at least a part of the motion information (The detected displacements are provided to the processor 57 for shake reduction; see fig. 6 and paragraph 0042); and 
 	performing a stabilization operation on at least one image captured using one of the first camera (Telephoto lens 52 including an optical lens and photosensitive element; see figs. 5, 1 and paragraphs 0039, 0022-0023, 0027) or the second camera (Wide-angle lens 51 including an optical lens and a photosensitive element; see figs. 5, 1 and paragraphs 0039, 0022-0023, 0027) based on the determined image stabilization scheme (The processor 57 executes the shake reduction module 565 to capture an image with a reduced FOV respectively from the wide-view image and tele-view image captured by the wide-angle lens 51 and the telephoto lens 52 according to the displacements of the wide-angle lens 51 and the telephoto lens 52 detected by the motion sensor 54; see step S606; fig. 6 and paragraphs 0047-0048), 
 	wherein the image stabilization scheme comprises: a first stabilization scheme for correcting shaking of the at least one image-captured using the first camera based on a first margin region (Capturing a reduced FOV 74a from the tele-view image 74 and shifting the reduced FOV 74a according to the detected displacements to reduce shake. In order to reduce image shaking, an adjusting space for flexibly capturing the image is reserved in the tele-view image captured by the telephoto lens 52.  It means there is a reserved space in the margin of the tele-view image. For instance, if the motion sensor 54 detects an upward displacement, the shake reduction module 565 will move the reduce FOV 74a downward to capture images so to reduce the influence resulting from the upward displacements of the telephoto lens 52 and to prevent the image from the dramatic shaking; see figs. 7, 6 and paragraphs 0053, 0047-0048); and a second stabilization scheme for correcting shaking of the at least one image captured using the second camera based on a second margin region larger than the first margin region (Capturing a reduced FOV 72a from the wide-view image 72 and shifting the reduced FOV 72a according to the detected displacements to reduce shake. In order to reduce image shaking, an adjusting space for flexibly capturing the image is reserved in the wide-view image captured by the wide-angle lens 51.  It means there is a reserved space in the margin of the wide-view image. For instance, if the motion sensor 54 detects an upward displacement, the shake reduction module 565 will move the reduce FOV 72a downward to capture images so to reduce the influence resulting from the upward displacements of the wide-angle lens 51 and to prevent the image from the dramatic shaking. The margin border between items 72 and 72a is larger than the margin border between items 74 and 74b; see figs. 7, 6 and paragraphs 0053, 0047-0048), 
 	wherein the first margin region is obtained by subtracting a first cropped image from the at least one image (Providing a zoomed tele-view image 74b from the extracted reduced FOV 74a of the tele-view image 74; see figs. 7,6 and paragraphs 0053, 0047-0048), and 
 	wherein the second margin region is obtained by subtracting a second cropped image from the at least one image (Providing a zoomed wide-view image 72b from the extracted reduce FOV 72a of the wide-view image 72; see figs. 7, 6 and paragraphs 0053, 0047-0048).  

 	Regarding claim 13, Wang discloses everything claimed as applied above (see claim 12). In addition, Wang discloses the first camera (Telephoto lens 52; see fig. 5) has a first angle of view (The FOV sizes of the wide-angle lens 51 and the telephoto lens 52 are different; see figs. 5, 1 and paragraphs 0039, 0022-0023, 0027) and the second camera has a second angle of view wider than the first angle of view (The FOV size of wide-angle lens 51 is wider than that of the telephoto lens 52 for capturing a wider view image; see figs. 5, 1 and paragraphs 0039, 0022-0023, 0027). 

 	Regarding claim 16, Wang discloses everything claimed as applied above (see claim 12). In addition, Wang discloses performing the stabilization operation further comprises determining a parameter (Shifting amount and direction parameters; see paragraphs 0047-0048, 0053) of a stabilization path for correcting the at least one image based on the motion information of the electronic device (If the motion sensor 54 detects an upward displacement, it represents that the images captured by the wide-angle lens 51 and the telephoto lens 52 also shift upward, and therefore the shake reduction module 565 will move the reduce FOV downward to capture images so to reduce the influence resulting from the upward displacements of the wide-angle lens 51 and the telephoto lens 52 and to prevent the image from the dramatic shaking. The range of reduced FOV changes along with the displacements of the wide-angle lens 51 and the telephoto lens 52 detected by the shake reduction module 565 and image shaking will be reduced by shifting the FOVs of the captured images; see figs. 5-6 and paragraphs 0047-0048, 0053). 

 	Regarding claim 19, Wang discloses everything claimed as applied above (see claim 12). In addition, Wang discloses performing the stabilization operation further comprises: detecting a motion of the electronic device in a state in which one of the first image stabilization scheme and the second image stabilization scheme is selected (Processor 57 executes the image capturing module 562 to control the motion sensor 54 to detect displacements of the wide-angle lens 51 and the telephoto lens 52 when capturing a wide-view image and a tele-view image; see fig. 6 and paragraph 0046); and changing the selected image stabilization scheme to another image stabilization scheme if the detected motion satisfies a stabilization scheme change condition (The range of reduced FOV changes along with the displacements of the wide-angle lens 51 and the telephoto lens 52 detected by the shake reduction module 565 and image shaking will be reduced by shifting the FOVs of the captured images; see figs. 7, 6 and paragraphs 0047-0048. 0053).
 


Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 3-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gyotoku (US-PGPUB 2017/0026580). 
  	Regarding claim 3, Wang discloses everything claimed as applied above (see claim 1). However, Wang fails to expressly disclose the processor is further configured to: determine an image acquisition speed at which a plurality of images are acquired; and determine a frequency of detection by the motion sensor based on at least one of the image acquisition speed and a motion size.  
 	On the other hand, Gyotoku discloses the processor is further configured to: determine an image acquisition speed at which a plurality of images are acquired (changing frame rate; see paragraphs 0086, 0066);  and determine a frequency of detection by the motion sensor based on at least one of the image acquisition speed and a motion size (A detection frequency of the motion vector is variably controlled by changing the frame rate of the motion vector detection according to the angular velocity of the shake of the camera; see paragraphs 0086, 0066). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Gyotoku to provide the processor is further configured to: determine an image acquisition speed at which a plurality of images are acquired;  and determine a frequency of detection by the motion sensor based on at least one of the image acquisition speed and a motion size for the purpose of improving the detection performance of an amount of movement. 

 	Regarding claim 4, Wang and Gyotoku disclose everything claimed as applied above (see claim 3). However, Wang fails to disclose the processor is further configured to process the acquired motion information if a change to the determined frequency of detection is not possible.  
 	Nevertheless, Gyotuku discloses the processor is further configured to process the acquired motion information if a change to the determined frequency of detection is not possible (Controlling for a constant frame rate to control the detection frequency; see paragraph 0103). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Gyotoku to provide the processor is further configured to process the acquired motion information if a change to the determined frequency of detection is not possible for the purpose of improving the detection performance of an amount of movement. 
 	Regarding claim 14, Wang discloses everything claimed as applied above (see claim 12). However, Wang fails to disclose performing the stabilization operation further comprises: determining an image acquisition speed at which the plurality of images are acquired; and determining a detection frequency of the motion information of the electronic device based on at least one of the image acquisition speed and the motion size.  
 	On the other hand, Gyotuku discloses performing the stabilization operation further comprises: determining an image acquisition speed at which the plurality of images are acquired (changing frame rate; see paragraphs 0086, 0066); and determining a detection frequency of the motion information of the electronic device based on at least one of the image acquisition speed and the motion size (A detection frequency of the motion vector is variably controlled by changing the frame rate of the motion vector detection according to the angular velocity of the shake of the camera; see paragraphs 0086, 0066). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Gyotoku to provide determining an image acquisition speed at which the plurality of images are acquired; and determining a detection frequency of the motion information of the electronic device based on at least one of the image acquisition speed and the motion size for the purpose of improving the detection performance of an amount of movement. 

 	Regarding claim 15, Wang and Gyotoku disclose everything claimed as applied above (see claim 14). However, Wang fails to disclose performing the stabilization operation further comprises processing the obtained motion information if it is impossible to change to the determined detection frequency.  
 	Nevertheless, Gyotoku discloses performing the stabilization operation further comprises processing the obtained motion information if it is impossible to change to the determined detection frequency (Controlling for a constant frame rate to control the detection frequency; see paragraph 0103). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Gyotoku to provide processing the obtained motion information if it is impossible to change to the determined detection frequency for the purpose of improving the detection performance of an amount of movement. 

15.	Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kang et al. (US-PGPUB 2017/0201684).
 	Regarding claim 6, Wang discloses everything claimed as applied above (see claim 1). In addition, Wang discloses determine an intensity of a stabilization operation, based on at least one of the ambient brightness and the motion size of the electronic device (If the motion sensor 54 detects an upward displacement, it represents that the images captured by the wide-angle lens 51 and the telephoto lens 52 also shift upward, and therefore the shake reduction module 565 will move the reduce FOV downward to capture images so to reduce the influence resulting from the upward displacements of the wide-angle lens 51 and the telephoto lens 52 and to prevent the image from the dramatic shaking. Detect displacements (including direction) of the wide-angle lens and the telephoto lens when capturing the wide-view image 72 and the tele-view image 74 and respectively shift the reduced FOV 72a and the reduced FOV 74a in the wide-view image 72 and the tele-view image 74 to capture images; see figs. 5-6 and paragraphs 0042, 0047-0048, 0053). 
 	However, Wang fails to expressly disclose determine an ambient brightness of the electronic device.
 	On the other hand, Kang discloses determine an ambient brightness of the electronic device (Using illumination sensor 422 to detect surrounding illumination; see fig. 4A and paragraph 0100).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Kang to provide determine an ambient brightness of the electronic device for the purpose of effectively controlling the light entering the lens by adequately adjusting aperture and shutter values in accordance to the determined surrounding illumination. 

	Regarding claim 17, Wang discloses everything claimed as applied above (see claim 12). In addition, Wang discloses determining an intensity of a stabilization operation, based on at least one of the ambient brightness or the size of the motion of the electronic device (If the motion sensor 54 detects an upward displacement, it represents that the images captured by the wide-angle lens 51 and the telephoto lens 52 also shift upward, and therefore the shake reduction module 565 will move the reduce FOV downward to capture images so to reduce the influence resulting from the upward displacements of the wide-angle lens 51 and the telephoto lens 52 and to prevent the image from the dramatic shaking. Detect displacements (including direction) of the wide-angle lens and the telephoto lens when capturing the wide-view image 72 and the tele-view image 74 and respectively shift the reduced FOV 72a and the reduced FOV 74a in the wide-view image 72 and the tele-view image 74 to capture images; see figs. 5-6 and paragraphs 0042, 0047-0048, 0053). 
 	However, Wang fails to expressly disclose determining an ambient brightness of the electronic device. 
 	Nevertheless, Kang discloses determining an ambient brightness of the electronic device (Using illumination sensor 422 to detect surrounding illumination; see fig. 4A and paragraph 0100).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Kang to provide determining an ambient brightness of the electronic device for the purpose of effectively controlling the light entering the lens by adequately adjusting aperture and shutter values in accordance to the determined surrounding illumination. 

16.	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kang and further in view of Yamagishi (US Patent 6,510,283). 
 	Regarding claim 7, Wang and Kang disclose everything claimed as applied above (see claim 6). In addition, Wang discloses a display (Operating apparatus 53 includes a touch screen; see fig. 5 and paragraph 0040). 
 	However, Wang and Kang fail to disclose the processor is further configured to output notification information corresponding to the determined intensity of the stabilization operation through the display.  
  	On the other hand, Yamagishi discloses the processor is further configured to output notification information corresponding to a determined intensity of the stabilization operation through the display (The predetermined warning display in the step S129, such a display as to indicate that the setting of each image-stabilizing mode is impossible can be made on the image-stabilizing mode setting picture; see col. 14, lines 38-49). 
 	 Since Wang, Kang and Yamagishi all disclose image stabilization techniques, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang, Kang and Yamagishi to provide the processor is further configured to output notification information corresponding to a determined intensity of the stabilization operation through the display for the purpose of easily alerting the user of the image stabilization conditions.   

 	Regarding claim 18, Wang and Kang disclose everything claimed as applied above (see claim 17). However, Kang and Wang fail to disclose determining the intensity of the stabilization operation further comprises outputting notification information corresponding to the determined intensity.  
 	Nevertheless, Yamagishi discloses determining the intensity of the stabilization operation further comprises outputting notification information corresponding to the determined intensity (The predetermined warning display in the step S129, such a display as to indicate that the setting of each image-stabilizing mode is impossible can be made on the image-stabilizing mode setting picture; see col. 14, lines 38-49). 
 	 Since Wang, Kang and Yamagishi all disclose image stabilization techniques, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang, Kang and Yamagishi to provide determining the intensity of the stabilization operation further comprises outputting notification information corresponding to the determined intensity for the purpose of easily alerting the user of the image stabilization conditions.   

17.	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yamagishi. 
 	Regarding claim 9, Wang discloses everything claimed as applied above (see claim 8). In addition, Wang discloses a display (Operating apparatus 53 includes a touch screen; see fig. 5 and paragraph 0040). 
 	However, Wang fails to disclose the processor is further configured to output, through the display, information providing notification of the changed image stabilization scheme.  
 	 Nevertheless, Yamagishi discloses the processor is further configured to output, through the display, information providing notification of the changed image stabilization scheme (The predetermined warning display in the step S129, such a display as to indicate that the setting of each image-stabilizing mode is impossible can be made on the image-stabilizing mode setting picture; see col. 14, lines 38-49). 
 	 Since Wang and Yamagishi both disclose image stabilization techniques, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Yamagishi to provide the processor is further configured to output, through the display, information providing notification of the changed image stabilization scheme for the purpose of easily alerting the user of the image stabilization conditions.

 	Regarding claim 20, Wang discloses everything claimed as applied above (see claim 19). However, Wang fails to disclose outputting information providing notification of the changed image stabilization scheme.  
 	On the other hand, Yamagishi discloses outputting information providing notification of the changed image stabilization scheme (The predetermined warning display in the step S129, such a display as to indicate that the setting of each image-stabilizing mode is impossible may be made on the image-stabilizing mode setting picture; see col. 14, lines 38-49). 
 	 Since Wang and Yamagishi both disclose image stabilization techniques, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Yamagishi to provide outputting information providing notification of the changed image stabilization scheme for the purpose of easily alerting the user of the image stabilization conditions.   



Contact Information
18. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        05/12/2022